 



Exhibit 10.2
Executive Employment Agreements
     We have entered into employment agreements with Mr. Emerson, Ms. Diersen,
and Mr. Longhini. All of the employment agreements have an initial term of two
years and automatically renew for successive one-year periods until either the
executive provides or we provide notice of termination. The agreements generally
provide for base salary, participation in incentive compensation plans adopted
by the board of directors, and, if the agreement was entered into at the time of
the executive’s initial employment, an initial grant of options to purchase
shares of our common stock. The salary and bonus we have paid and the stock
options we have granted to the named executive officers in the last three years
are included in the Summary Compensation Table above. The stock options granted
to our executives vest over a period of four years on the same basis as options
granted to other employees. The agreements also entitle the executives to
participate in our other standard benefit programs and contain customary
confidentiality and non-competition provisions.
     The agreements also generally include the following termination benefits:

  •   If we terminate the executive without cause, we are required to continue
to pay the executive his or her salary and provide health and welfare benefits
for twelve months following termination. In certain cases, we would also be
required to pay a portion of any incentive bonus for the year in which
termination occurs. If the executive accepts other employment during the
twelve-month period, we would be entitled to deduct compensation that he or she
receives from a new employer from the salary we are obligated to pay during the
twelve-month period.     •   If we terminate the executive without cause, or if
the executive terminated employment for a good reason, such as diminution in
responsibility or relocation, during the twelve-month period immediately
following a change of control, we (or our successor) would be required to pay
the executive a lump sum equal to his or her annual salary, plus his or her
target bonus; provide, at our cost, continuation of health and welfare benefits
for twelve months; and all issued and outstanding options would immediately vest
and be exercisable.     •   In addition, if any payments (including the
acceleration of stock options) made by us to the executive in connection with a
change in control were subject to “excise tax” we would be required to make an
additional cash “gross-up payment” to the executive in an amount such that after
payment by the executive of all taxes, including any excise tax imposed upon the
gross-up payment, the executive would retain an amount of the gross-up payment
equal to the excise tax.

 